DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-18 and added new claims 19-36; therefore only claims 19-36 remain for this Office Action.

Allowable Subject Matter
Claims 19-36 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 19, the prior art does not disclose of a programmable logic circuit for controlling an electrical facility, the programmable logic circuit comprising an operating unit comprising: a plurality of types of functional blocks, two distinct types of the functional blocks being configured for executing at least one distinct function; at least one processing module configured for receiving at least one sequence of the functional block(s) to be executed; and at least one internal memory configured to store at least the sequence, the programmable logic circuit including a single functional block of each type of the functional blocks, a given functional block being configured for being called several times, and an execution module configured to execute at least one called functional block in series, according to the sequence, nor would it have been obvious to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON CRAWFORD/Primary Examiner, Art Unit 2844